Case 20-11419 Doc 255 Filed 04/26/21 Entered 04/26/21 22:25:35 Main Document Page 1 of
                                           14
Case 20-11419 Doc 255 Filed 04/26/21 Entered 04/26/21 22:25:35 Main Document Page 2 of
                                           14
Case 20-11419 Doc 255 Filed 04/26/21 Entered 04/26/21 22:25:35 Main Document Page 3 of
                                           14
Case 20-11419 Doc 255 Filed 04/26/21 Entered 04/26/21 22:25:35 Main Document Page 4 of
                                           14
Case 20-11419 Doc 255 Filed 04/26/21 Entered 04/26/21 22:25:35 Main Document Page 5 of
                                           14
Case 20-11419 Doc 255 Filed 04/26/21 Entered 04/26/21 22:25:35 Main Document Page 6 of
                                           14
Case 20-11419 Doc 255 Filed 04/26/21 Entered 04/26/21 22:25:35 Main Document Page 7 of
                                           14
Case 20-11419 Doc 255 Filed 04/26/21 Entered 04/26/21 22:25:35 Main Document Page 8 of
                                           14
Case 20-11419 Doc 255 Filed 04/26/21 Entered 04/26/21 22:25:35 Main Document Page 9 of
                                           14
Case 20-11419 Doc 255 Filed 04/26/21 Entered 04/26/21 22:25:35 Main Document Page 10 of
                                           14
Case 20-11419 Doc 255 Filed 04/26/21 Entered 04/26/21 22:25:35 Main Document Page 11 of
                                           14
Case 20-11419 Doc 255 Filed 04/26/21 Entered 04/26/21 22:25:35 Main Document Page 12 of
                                           14
Case 20-11419 Doc 255 Filed 04/26/21 Entered 04/26/21 22:25:35 Main Document Page 13 of
                                           14
Case 20-11419 Doc 255 Filed 04/26/21 Entered 04/26/21 22:25:35 Main Document Page 14 of
                                           14
